IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


IAN TAPPER,                                       : No. 177 EM 2016
                                                  :
                     Petitioner                   :
                                                  :
                                                  :
              v.                                  :
                                                  :
                                                  :
ROSALYN ROBINSON, JUDGE OF THE                    :
COURT OF COMMON PLEAS OF                          :
PHILADELPHIA COUNTY,                              :
                                                  :
                     Respondent                   :


                                          ORDER



PER CURIAM

       AND NOW, this 30th day of November, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED. See

Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (explaining that hybrid representation

is impermissible).

       The Prothonotary is DIRECTED to forward the filings to counsel of record and to

strike the name of the jurist from the caption.